      Case 1:20-cr-00274-DLC Document 14 Filed 07/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             20cr274 (DLC)
                                         :
 LUIS MEDINA,                            :                 ORDER
                                         :
                          Defendant.     :
                                         :
 --------------------------------------- X



DENISE COTE, District Judge:

     The defendant having requested that the July 16, 2020

change-of-plea proceeding be adjourned, it is hereby

     ORDERED that the change-of-plea proceeding is scheduled for

Wednesday, September 2, 2020 at 11:00 a.m.

     IT IS FURTHER ORDERED that defense counsel shall respond to

the following two questions by Friday, August 7, 2020:

       1) If both an in-court and videoconference proceeding are
          available, does the defendant prefer to proceed in an
          in-court proceeding in Courtroom 18B, 500 Pearl
          Street, or through videoconference technology?

       2) If an in-court proceeding is unavailable, does the
          defendant consent to a videoconference proceeding?

     If the defendant consents to a videoconference proceeding,

either as a matter of preference or because an in-court

proceeding is unavailable, please complete and submit the
         Case 1:20-cr-00274-DLC Document 14 Filed 07/20/20 Page 2 of 2



written consent form that was attached to this Court’s Order of

June 22, 2020, if it is feasible to do so.


Dated:      New York, New York
            July 20, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
